Citation Nr: 1211144	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chloracne, including as secondary to exposure to herbicides.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970 and from January 1991 to June 1991, including service in the Republic of Vietnam from February 1970 to September 1970, with additional service in the U.S. Marine Corps Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

With regard to the Veteran's acquired psychiatric disorder claim, a review of the claims file reveals that the Veteran has been diagnosed with and treated for PTSD, and has been experiencing persistent symptoms of anxiety and depression.  See May 2005 claim; Veteran's statements dated in September 2005 and July 2007; September 2005 PTSD Questionnaire; September 2006 letter from the Boston Vet Center; Board Hearing Tr. at 8-10.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and depression, as reflected on the cover page.

This appeal was assigned to the undersigned by the Chairman in 2009.  Effective on February 27, 2012, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  For purposes of this analysis, it is assumed that the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further, there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed to do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding for which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board.

The issues of (1) entitlement to a compensable rating for acne vulgaris, to include the issue of whether the reduction in rating for service-connected acne vulgaris from 10 percent to zero percent was proper; and (2) entitlement to service connection for hearing loss, have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2005 claim; June 2006 Notice of Disagreement; Veteran's statements dated in May 2006 and July 2007; October 2006 statement from the Veteran's Representative; July 2007 Substantive Appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for chloracne and an acquired psychiatric disorder.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  VCAA Notice 

A letter dated in July 2005 provided the Veteran with general notice regarding the evidence and information necessary to establish entitlement to service connection.  Significantly, however, this letter mischaracterized the Veteran's skin disability claim as an "application for an increased service-connected compensation for: Chloracne Skin Condition."  Accordingly, this case must be remanded so that a proper VCAA notice letter addressing service connection for chloracne, including as secondary to exposure to herbicides, can be sent to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

II.  Treatment Records

A review of the claims file reveals that the Veteran's post-service treatment records may be incomplete.  Specifically, in a July 2007 statement, the Veteran reported that he had been receiving treatment for PTSD from the VA Medical Center in Boston, Massachusetts, since approximately 2005.  However, none of the Veteran's VA psychiatric treatment records have yet been associated with the claims file.  

Additionally, at his October 2009 Board hearing, the Veteran reported receiving treatment for his skin disability at the VA Medical Center in Boston, Massachusetts, for "awhile" after his separation from service in 1970 (i.e., in approximately 1971 and/or 1972).  See Board Hearing Tr. at 12-13.  Significantly, however, the only VA treatment record on file regarding the Veteran's skin disability is a single January 1971 treatment note.  

Further, the Veteran has consistently reported that he has been undergoing psychiatric counseling at the Boston Vet Center since approximately December 2004.  See Veteran's May 2005 claim; September 2005 PTSD Questionnaire; July 2007 statement; Board Hearing Tr. at 8.  Moreover, in a September 2006 letter, a Licensed Clinical Social Worker (LCSW) from the Boston Vet Center reported that he had been providing the Veteran with clinical and supportive services since January 2005.  However, aside from the September 2006 letter, none of the Veteran's Boston Vet Center treatment records have been associated with the claims file.  

The Veteran has also reported receiving treatment for PTSD and anxiety from his primary care physician, Dr. M.K.R., since the 1990s.  See Veteran's May 2005 claim; September 2005 PTSD Questionnaire; Board Hearing Tr. at 9.  Additionally, in an October 2009 phone note, Dr. M.K.R. reported that he had prescribed the Veteran Lorazapam for his PTSD, noting that the Veteran had recently been evaluated for this condition at the Beth Israel Deaconess Health Care Center in Brookline, Massachusetts.  Aside from the October 2009 phone note, however, no records of the Veteran's treatment with Dr. M.K.R. and/or the Beth Israel Deaconess Health Care Center have been associated with the claims file.  

Similarly, the Veteran has reported receiving treatment for PTSD and anxiety from Dr. Paquett.  See Veteran's September 2005 PTSD Questionnaire.  However, none of Dr. Paquett's treatment records have yet been associated with the claims file.  

As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the Boston VA Medical Center, the Boston Vet Center, Dr. M.K.R., the Beth Israel Deaconess Health Care Center, and Dr. Paquett.  See 38 U.S.C.A. § 5103A(b)(1)(West 2002); 38 C.F.R. § 3.159(c) (2011). 

III.  VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

A.  Chloracne 

With regard to his chloracne claim, the Veteran essentially contends that service connection is warranted because this condition first manifested during service as a result of his exposure to Agent Orange in Vietnam, and has persisted since.  See Veteran's May 2005 claim; June 2006 Notice of Disagreement; Board Hearing Tr. at 11-15.  In considering the Veteran's chloracne claim, the Board highlights that service connection is already in effect for acne vulgaris.  See April 1971 Rating Decision (granting entitlement to service connection for acne vulgaris based on the fact that this condition was noted upon entry into service and was aggravated beyond its normal progression during service).  

The Veteran's post-service private treatment records reveal that, in February 2006, he was treated for a red raised rash at the base of his neck that extended to his hairline with multiple raised papules within the hairline that were oozing scant amounts of serous fluid.  See Dr. J.H.'s February 2006 letter.  As such, the record reflects that the Veteran currently has an acneform skin condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Additionally, the record reflects that the Veteran served on active duty in the Republic of Vietnam during the Vietnam era (i.e., from February 1970 to September 1970).  See Combat History, Expeditions, Awards Record.  As such, because there is no affirmative evidence to the contrary, the Veteran is presumed to have been exposed to herbicide agents (including Agent Orange) during such service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011); see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  Moreover, the Veteran has reported that his acneform disease was quite severe during service, remained severe for at least two years after separation from service, and has since continued on an intermittent basis, particularly during hot and humid weather.  See May 2005 claim; May 2006 statement; June 2006 Notice of Disagreement; Board Hearing Tr. at 11-14.  

In this regard, the Board notes that the Veteran is competent to report that he had skin flare-ups during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  The Veteran is also competent to report having recurrent skin breakouts since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Significantly, however, although there is evidence indicating that the Veteran may have developed chloracne or other acneform disease consistent with chloracne during an applicable presumptive period for which he qualifies (i.e., within one year of his last exposure to an herbicide agent), as well as competent evidence showing that he continues to experience recurrent flare-ups of a skin condition, to date, he has not been afforded a VA examination assessing whether he has chloracne or other acneform disease consistent with chloracne that was caused or aggravated by his military service, including his presumed exposure to herbicides.  Based on the foregoing, the Board finds that such a medical opinion is necessary to make a determination in this case.  See McLendon, 20 Vet. App. at 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

B.  Acquired Psychiatric Disorder

The Veteran essentially contends that service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and/or depression is warranted because this disorder was caused by his stressful experiences in Vietnam.  Specifically, he has reported that while serving in Vietnam, his battalion came under sporadic mortar and sniper fire, which resulted in several casualties.  See May 2005 claim; Veteran's May 2006 statement; September 2006 letter from the Boston Vet Center; Board Hearing Tr. at 4-5, 9.  Additionally, the Veteran has reported that, due to the severity of his skin condition while serving in Vietnam, he was unable to perform the duties of his military occupational specialty (MOS) as a cook and was instead assigned to permanent guard duty, a position in which he occasionally fired on the enemy.  See May 2005 claim; Veteran's May 2006 statement; September 2006 letter from the Boston Vet Center; Board Hearing Tr. at 3-4.  Finally, he has reported that he saw infiltrators "hung up" on the perimeter wire on two occasions, one of which was captured and one of which was killed.  See Veteran's May 2006 statement.  

The post-service evidence of record reflects that the Veteran has been diagnosed with and treated for PTSD.  Specifically, in a September 2006 letter, the Veteran's LCSW at the Boston Vet Center reported that the Veteran had been diagnosed with PTSD with associated features of depression and alienation.  Additionally, in an October 2009 phone note, Dr. M.K.R. reported that the Veteran was currently being evaluated for PTSD, noting that his Lorazepam use was "related to this condition."  Additionally, the Veteran has provided competent reports that he experienced several stressful events while serving in Vietnam, including coming under sporadic enemy sniper/mortar fire that caused several casualties in his battalion, being assigned to permanent guard duty during which he occasionally fired on the enemy, and seeing enemy troops captured and killed.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, the Veteran has reported that, since returning from Vietnam in September 1970, he has experienced feelings of anxiety, a desire to self isolate, fear of groups, difficulty sleeping, nightmares regarding in-service events, and difficulty maintaining relationships.  See Veteran's May 2005 claim; statements dated in September 2005, May 2006, and July 2007; Board Hearing Tr. at 5-10.  In this regard, the Board notes that the Veteran is competent to report having a continuity of such symptomatology since service.  See Barr, 21 Vet. App. at 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although the evidence of record establishes that the Veteran may have been exposed to stressful events while serving in Vietnam, and indicates that the Veteran's persistent feelings of anxiety, a desire to self isolate, fear of groups, difficulty sleeping, nightmares, and difficulty maintaining relationships may be associated with his military service, to date, he has not been afforded a VA examination assessing whether he has an acquired psychiatric disorder that was caused by or incurred during military service.  In this regard, the Board acknowledges that, in a September 2006 letter, the Veteran's treating LCSW at the Boston Vet Center provided the opinion that the Veteran has been significantly and directly affected by his combat exposure and is very deserving of service connection for PTSD.  Significantly, however,  because the LCSW is not a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), he is not qualified to provide an opinion confirming that (1) the Veterans claimed stressors are adequate to support a diagnosis of PTSD, and/or 
(2) that his symptoms are related to the claimed stressors.  See 38 C.F.R. § 3.304(f)(3) (2011).  As such, the Board finds that a VA examination and medical opinion assessing whether the Veteran has an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and/or depression, which was caused by or incurred during military service is necessary to make a determination in this case in this case.  See McLendon, 20 Vet.App. at 81; see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a VCAA notice letter regarding his claim of entitlement to service connection for chloracne, including as secondary to exposure to herbicides.  

2.  With any needed assistance from the Veteran, obtain complete copies of the Veteran's psychiatric treatment records from: (1) Dr. M.K.R., dated since 1990, (2) Beth Israel Deaconess Health Care Center in Brookline, Massachusetts; and (3) Dr. Paquett.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Also, obtain complete copies of the Veteran's treatment records regarding his skin disability and/or acquired psychiatric disorder from: (1) the Boston VA Medical Center, dated since September 1970; and 
(2) the Boston Vet Center, dated since December 2004.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the development requested in items 1 through 3 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed chloracne or other acneform disease consistent with chloracne.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any skin disability present other than the Veteran's service-connected acne vulgaris.  In doing so, the examiner should specifically note whether a diagnosis of chloracne or other acneform disease consistent with chloracne is appropriate.  

For each skin disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides in the Republic of Vietnam.  

Additionally, if a diagnosis of chloracne or other acneform disease consistent with chloracne is appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disease was manifested by deep acne (i.e., deep inflamed nodules and pus-filled cysts) at any point from September 22, 1970, to September 22, 1971 (i.e., within one year after the last date on which he was exposed to an herbicide agent).  

For purposes of providing the above opinions, the examiner should accept as true the Veteran's statements to the effect that he experienced severe acneform skin flare-ups while serving in Vietnam and for two years thereafter.  The examiner should also accept as true the Veteran's statements to the effect that, since service, he has continued to have periodic flare-ups of an acneform disease, particularly in hot and humid weather.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Additionally, schedule the Veteran for an examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.  

For each acquired psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, if PTSD is diagnosed under the DSM-IV criteria, the examiner should (1) identify the specific stressor(s) upon which this diagnosis is based, and 
(2) explain whether the alleged stressor(s) is/are related to the Veteran's fear of hostile military or terrorist activity during service.  

Alternatively, if PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the DSM-IV criteria for this diagnosis.  

For purposes of providing the above opinions, the examiner should accept as true the Veteran's statements to the effect that, while serving in Vietnam: (1) his battalion came under sporadic enemy sniper/mortar fire, resulting in several casualties; (2) he was assigned to permanent guard duty, during which he occasionally fired on the enemy, and (3) he saw enemy troops captured and killed.  The examiner should also accept as true the Veteran's statements to the effect that, since service, he has experienced feelings of anxiety, a desire to self isolate, fear of groups, difficulty sleeping, nightmares regarding in-service events, and difficulty maintaining relationships.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

